Exhibit 26(h)(6)(a): Amended and Restated Fund Participation Agreement made and entered into as of July 9, 2013, and effective January 1, 2011, by and between ReliaStar Life Insurance Company, ING America Equities, Inc., (renamed Voya America Equities, Inc.), ING Investments Distributor, LLC, ING Partners, Inc., ING Separate Portfolios Trust, ING Variable Insurance Trust, ING Variable Products Trust, ING Balanced Portfolio, Inc., ING Intermediate Bond Portfolio, ING Money Market Portfolio, ING Strategic Allocation Portfolios, Inc., ING Variable Funds, ING Variable Portfolios, Inc. and ING Investors Trust. AMENDED AND RESTATED FUND PARTICIPATION AGREEMENT THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into as of this 9th day of July, 2013, and is effective as January 1, 2011 by and between ReliaStar Life Insurance Company (the "Company”), ING America Equities, Inc. (“Company Distributor”) (Company together with Company Distributor, “Company Parties”), ING Investments Distributor, LLC (the "Distributor" or “IID) and each non-retail, registered investment company listed on Schedule A (each a “Registrant”) on its own behalf and on behalf of each of its series or classes of shares described in Schedule B hereto (each a "Fund" or collectively the "Funds"). WHEREAS, Distributor acts as principal underwriter for the Funds; and WHEREAS, the Funds are available to offer shares of one or more of its series to separate accounts of insurance companies established for variable annuity contracts and variable life insurance policies and to serve as an investment medium for variable annuity contracts and variable life insurance policies offered by insurance companies that have entered into participation agreements substantially similar to this agreement ("Participating Insurance Companies"); and WHEREAS, the Company is an insurance company that issues or will issue variable annuity contracts and/or variable life insurance policies (the "Contracts") supported in whole or in part by Company separate accounts (the "Separate Accounts"); and WHEREAS, the Company has established and may establish in the future separate accounts to serve as an underlying investment vehicle for the Contracts; and WHEREAS, the Company will offer units of the Separate Accounts that may in turn invest in shares of the Funds; and WHEREAS, the Company will provide various administrative, recordkeeping and shareholder services in connection with the investment in the Funds through the Contracts; and WHEREAS, Company Distributor distributes the Contracts supported by the Separate Accounts that may in turn invest in shares of the Funds; and WHEREAS,
